                         UNITED STATES DISTRICT COURT 
                            DISTRICT OF MINNESOTA 
                                        
    WILBERT GLOVER,                               Case No. 18‐CV‐285 (NEB/BRT) 
                                                                 
                      Plaintiff,                                 
                                                                 
    v.                                          ORDER ACCEPTING REPORT AND 
                                                      RECOMMENDATION 
    MATT BOSTROM, DAVE METUSALEM, 
    JOE PAGET, #9, SERGEANT RICHARD 
    RODRIGUEZ, GREG CROUCHER, 
     
                      Defendants. 
 
        The Court has received the March 12, 2019 Report and Recommendation of United 

States Magistrate Judge Becky R. Thorson. [ECF No. 63 (“R&R”).] No party has objected 

to the R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); 

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, 

and based upon all the files, records, and proceedings in the above‐captioned matter, IT 

IS HEREBY ORDERED THAT: 

     1. The Report and Recommendation [ECF No. 63] is ACCEPTED; and 

     2. Defendant Croucher’s Motion to Dismiss [ECF No. 46] is GRANTED. 

Dated: April 16, 2019                           BY THE COURT: 
 
                                                s/Nancy E. Brasel                   
                                                Nancy E. Brasel 
                                                United States District Judge 
